DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 3/11/2020. The Examiner notes claims 1-20 are currently pending and have been examined; claims 13-20 were withdrawn by Election/Restriction requirement, see below for more details.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-12 (Invention 1), drawn to a wood splitting aid, classified in B27L7/08.
Claims 13-20 (Invention 2), drawn to a method for using a wood splitting aid, classified in B27L7/08.
The inventions are distinct, each from the other because of the following reasons:
Inventions 1 and 2 are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). 
In the instant case, Invention 1 can be used in a materially different process, in particular the aid can be used in another way specifically it can be used to hold other items that are not wood.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Fiona Ferguson on 6/17/21 a provisional election was made without traverse to prosecute Invention 1 of the wood splitting apparatus, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11
The claim states "wherein the first base section is relative to the lower receptacle."  It is unclear what this limitation is claiming as the first base section is already engageable with the lower receptacle. For examining purposes, the limitation will be interpreted as being 
All dependent claims are similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brouard (US 20080073361 A1), hereinafter Brouard.
Regarding claim 1
Brouard discloses a wood splitting aid [Fig 5-6] comprising:
a receptacle [110] having a bottom wall [112] and a side wall [118] extending upwardly from the bottom wall [Fig 5];
an interior cavity bounded and defined by the bottom wall and the side wall [Fig 5-6, ¶29; the sidewall and bottom form a cavity], wherein the interior cavity is adapted to receive a piece of wood to be split therein [A piece of wood is receivable inside the cavity]; and
a resilient member [116] provided on an upper end of the side wall of the receptacle [Fig 5].
Regarding claim 2
Brouard discloses the wood splitting aid according to claim 1, wherein said resilient member encircles an opening to the interior cavity [Fig 5, ¶29].
Regarding claim 3
Brouard discloses the wood splitting aid according to claim 1, wherein the resilient member is fabricated from rubber reinforced with metal [¶5, ¶25, & ¶29, 116 is the same as 16 and 16 is manufactured from tires which are reinforced with metal to strengthen the rubber which makes it impact resistant].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouard (US 20080073361 A1) in view of Brouard further in view of Fung (US 20080164264 A1), hereinafter Fung.
Regarding claim 4
Brouard discloses the wood splitting aid according to claim 1, but may not explicitly disclose wherein the side wall of the receptacle includes a lower section extending upwardly from the bottom wall, and an upper section extending upwardly from the lower section; and wherein one of the upper section and lower section is fabricated from a flexible material and the other of the upper section and lower section is fabricated from a rigid material.
However Brouard further teaches wherein the side wall of the receptacle includes a lower section [Fig 3-4; the section of 18 from 12 to 30 is the lower section] extending upwardly from the bottom wall [Fig 3-4], and an upper section [Fig 3-4; 30] extending upwardly from the lower section [Fig 3-4].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sidewall as disclosed by Brouard to have the side wall of the receptacle include a lower section extending upwardly from the bottom wall, and an upper section extending upwardly from the lower section as further disclosed by Brouard to have lower section elastically deform under force and return to is normal state when the force is removed to increase the wood splitting aid's durability overtime from taking repeated ax hits during use (i.e. impact resistant) [¶5 & ¶28]. 
Brouard as modified may not explicitly disclose wherein one of the upper section and lower section is fabricated from a flexible material and the other of the upper section and lower section is fabricated from a rigid material.
However Fung another container with a flexible sidewall portion coupled to a rigid sidewall portion. Specifically one of the upper section [84] and lower section [82] is fabricated from a flexible material [¶32 & ¶34; 82 is formed from a flexible material] and the other of the upper section and lower section is fabricated from a rigid material [¶32-¶33; 80 is formed from a rigid material].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the materials of the upper and lower sidewall section as disclosed by Brouard as modified to have one of the upper section and lower section be fabricated from a flexible material and the other of the upper section and lower section be fabricated from a rigid material which in addition to help absorb the impact forces as taught by Brouard, see above, also makes the wood splitting aid collapsible to reduces space when stored [Fung:  ¶7].
Regarding claim 5
Brouard as modified teaches the wood splitting aid according to claim 4, wherein the flexible material and rigid material are co-molded [Brouard:  ¶35, the upper and lower sections are co-molded together; and Fung:  ¶38; the flexible and rigid materials are co-molded together].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouard in view of Brouard.
Regarding claim 6
Brouard discloses wood splitting aid according to claim 1, but may not explicitly disclose further comprising one or more apertures defined in the side wall of the receptacle.
However Brouard further teaches one or more apertures [360] defined in the side wall of the receptacle [Fig 10].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sidewall as disclosed by Brouard to have one or more apertures defined in the side wall of the receptacle as further disclosed by Brouard to allow a person's hand to fit through to increase the person's grip when moving the wood splitting aid [¶33].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouard in view of Jacobson et al. (US 20150196113 A1), hereinafter Jacobson.
Regarding claim 7
Brouard discloses the wood splitting aid according to claim 1, but may not explicitly disclose further comprising a restraint adapted to secure a part of an ax handle against the resilient member.
However Jacobson teaches a restraint attachable to a receptacle to hold tools. Specifically a restraint [Fig 17, ¶104; 249 with 263] adapted to secure a part of an ax handle against the resilient member [¶20 & ¶104; 263 holds tool handles which includes ax handles against the edge (i.e. resilient member) of the receptacle].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wood splitting aid as disclosed by Brouard to have a restraint adapted to secure a part of an ax handle against the resilient member as disclosed by Jacobson to hold the handle of the tool and keep it secured and in a given place [Jacobson:  ¶103].

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouard in view of Bachman et al. (US 20150166243 A1), hereinafter Bachman.
Regarding claim 8
Brouard discloses wood splitting aid according to claim 1, but may not explicitly disclose wherein the receptacle is an upper receptacle, and the wood splitting aid further comprises a lower receptacle positionable below the bottom wall of the upper receptacle.
However Bachman teaches multiple connected receptacles. Specifically, wherein the receptacle is an upper receptacle [Fig 22; 114], and the wood splitting aid further comprises a lower receptacle [Fig 22; 112] positionable below the bottom wall of the upper receptacle [Fig 22; 112 is positionable below 114].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receptacle as disclosed by Brouard to have the receptacle is an upper receptacle, and the wood splitting aid further comprises a lower receptacle positionable below the bottom wall of the upper receptacle as disclosed by Bachman to increase the footprint of the base with 
Regarding claim 9
Brouard as modified teaches the wood splitting aid according to claim 8, further comprising a connector assembly [Fig 22, 60] that secures the upper receptacle and lower receptacle to each other at least temporarily [Fig 22, ¶101].
Regarding claim 10
Brouard as modified teaches the wood splitting aid according to claim 8, but may not explicitly disclose further comprising a base selectively engageable with a lowermost end of the lower receptacle; wherein the base is of a greater diameter than the lowermost end of the lower receptacle.
However Bachman further teaches a base [750] selectively engageable with a lowermost end of the lower receptacle [Fig 27, ¶108; 750 is selectively attached to the lowermost part of the lower receptacle, see Fig 22]; wherein the base is of a greater diameter than the lowermost end of the lower receptacle [Fig 27; 752 & 754 have wider diameters than 112].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower receptacle as disclosed by Brouard as modified to have a base selectively engageable with a lowermost end of the lower receptacle; wherein the base is of a greater diameter than the lowermost end of the lower receptacle as further disclosed by Bachman to further increase the lower receptacle's footprint with the supporting surface and therefore increase the wood splitting aid's stability during use [Bachman:  ¶104] and to have an adjustable base to level the wood splitting aid during use on a sloped surface [Bachman:  ¶108].
Regarding claim 11
Brouard as modified teaches the wood splitting aid according to claim 8, further comprising an adjustment base [750] that includes: a first base section [752] having a side wall that tapers in height [Fig 27; the sidewalls of 752 have a tapered edge at the upper and lower corners], wherein the first base section is engageable with a lowermost end of the lower receptacle [Fig 27, ¶108].

Brouard as modified teaches the wood splitting aid according to claim 11, wherein the adjustment base further comprises: a second base section [754] having a side wall that tapers in height [Fig 27; 754 has a portion of the sidewall that tapers in height; wherein the second base section is engageable with a bottom region of the first base section [Fig 27].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claim 1 & 8-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 & 14-15 of U.S. Patent No. 10618195 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claims 1 & 8-9). For example, the following table compares patented Claim 1 & 14-15 with instant Claim 1 & 8-9.

Instant Application Limitations
Patent US 10618195 B2 Limitations
Upper receptacle 
" a receptacle having a bottom wall and a side wall extending upwardly from the bottom wall; an interior cavity bounded and defined by the bottom wall and the side wall, wherein the interior cavity is adapted to receive a piece of wood to be split therein" (Claim 1)
"…the receptacle is an upper receptacle…" (Claim 8)
Upper receptacle 
"…an upper receptacle including: 
A. an open top;  B. a resilient and continuous side wall and C. a base coupled 
to the side wall remote from the open top, wherein the side wall and base 
define an interior chamber sized to receive at least one piece of firewood 
therein…" (Claim 1)
Lower receptacle 
"…the wood splitting aid further comprises a lower receptacle positionable below the bottom wall of the upper receptacle." (Claim 8)
Lower receptacle
"…a lower receptacle including: A. a base;  B. a substantially 
rigid and continuous side wall, wherein the base of the lower receptacle is 
coupled to the side wall of the lower 
from the base of the lower receptacle, wherein the open bottom is adapted to 
rest on a flat surface;  wherein the lower receptacle is disposed vertically 
below the upper receptacle and the base of the upper receptacle contacts the 
base of the lower receptacle…"

"…a connector assembly that secures the upper receptacle and lower receptacle to each other at least temporarily." (Claim 9)
Connector Assembly
"…a connector assembly that detachably 
secures the base of the upper receptacle to the base of the lower receptacle." (Claim 1)
Resilient Member 
"…a resilient member provided on an upper end of the side wall of the receptacle." (Claim 1)
Annual Stiffener 
"…wherein the upper 
receptacle includes annular stiffeners oriented perpendicular to a vertical 
axis that is common to the upper receptacle and lower receptacle." (Claim 15)


Therefore, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723